TYSON, J.
The motion to quash the venire proceeds upon two grounds. No proof was offered in support of the first ground. Besides, it is wholly untenable. We find no provision in the statute requiring the clerk to make a certificate that the names of the regular jurors summoned for the week in which the case was set for trial, served upon defendant, were the jurors drawn and summoned for that week. Indeed, there is no provision requiring him to make any certificate in respect to this matter at all. All that is required of him, doubtless, is to issue the order to the sheriff to summon the persons drawn and summoned as jurors, make a list of the names of those persons from which the jury must he selected for the trial, make a copy of the indictment, deliver to the sheriff the list and copy of indictment to be served by him upon defendant, or his counsel. The second ground is equally as unmeritorious. Following *62the requirement of section 10 of the Act regulating the selection, drawing and empanneling. of jurors for Dallas county, (Acts 1898-99, p. 69), on the 15th day of •January, shortly after the convening of the court at that term, the defendant Aims arraigped upon the indictment, and Thursday, the 6th day of February folloAAÚng, Avas set for the trial of his case. At the same time the presiding judge in open court, drew from the jury box the names of thirty-tAVO persons, xvho-, AAUth the regular jurors summoned for the Aveek in Avhich his case Avas set for trial, Avere necessary to malee the number sixty-five, the number fixed by the order to be served upon defendant from AA'hich the jury was to be selected; and an order was entered commanding the sheriff to summon those thirty-two- (32) persons to appear on the Gth of February, as was also an order entered directing the sheriff to forthwith .serve on the defendant or his attorney of record, a copy of the indictment and a list of the names of the jurors summoned for the Aveek in which the case is set for trial, and the names of those thirty-two (32) drawn to make the number sixty-five. These sixty-five .persons clearly constitute the venire from Avhich the jury to try the defendant was to be selected ; and were the only names he was entitled to- have served upon him. There is no dispute but that he had the benefit of those names, but the insistence, in motion, is that he should have been served with the names also of the three (3) talesmen Avho were placed upon one of the juries, in order to complete it, on the Monday morning preceding his trial on the following Thursday. To have allowed him those names would have increased the number from sixty-five to sixty-eight, which is unauthorized by the provisions of section 10, which confines the selection of the jury to the sixty-five. Indeed, the language of the section expressly excludes the idea which seems to have inspired the motion, that the persons named in it belonged on the venire for the trial of this case. — Johnson v. State, 133 Ala. 38; 31 So. Rep. 951. The motion was properly overruled.
*63Soane exceptions were reserved upon the trial to the rulings of the court upon the admission of evidence, but they are so wanting in meant we shall not treat of them.
Affirmed.